Citation Nr: 1642192	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 2001 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Regional Office (RO) in San Diego, California.  Subsequently, the Veteran's file was transferred to the RO in Oakland, California.

The issue of entitlement to service connection for hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

Throughout the period on appeal, hypertension has required the use of medication for control.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104. 

In every instance in which the Ratings Schedule does not provide a zero percent disability rating for a Diagnostic Code, a zero percent shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.

In this case, the Veteran asserts that a higher initial disability rating is warranted for his service-connected hypertension.  The Veteran's hypertension was initially rated as noncompensable (effective April 2, 2010) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

After a full review of the record, and as discussed below, the Board concludes that the evidence is at least in equipoise on the question of whether the criteria for an initial 10 percent rating for hypertension have been met.  Review of the evidence does not demonstrate that the diastolic pressure has been predominantly 100 or more or that systolic pressure has been predominantly 160 or more; however, the evidence does show that the hypertension has required continuous medication for control.  See 38 C.F.R. § 4.21 (it is not expected that all cases will show all the findings specified).  The pertinent question is therefore whether there was a history of diastolic pressure of 100 or more prior to the Veteran starting medication. 

The Veteran received a VA examination in February 2010.  The examiner noted that the Veteran was diagnosed with hypertension during service around 2003 or 2004 and has been taking medication to help alleviate symptoms.  On physical examination, blood pressure readings indicated 126/84, 124/84, and 120/84.

Regarding blood pressure readings, throughout the period on appeal, VA treatment records indicate that the Veteran has borderline symptoms that are well controlled by low dosage medications.   See 38 C.F.R. § 4.21.  

Significantly, the Veteran has asserted that he was first diagnosed with hypertension by the military health clinic while on active duty in 2003 or 2004 and that he was prescribed both gemfizrobil and lisinopril to control the condition.  He asserts that the medication has done its job and his blood pressure is under control.  

Review of the service treatment records supports the Veteran's assertion.  Specifically, an October 2004 report of medical history reported that he was diagnosed with having high blood pressure in August 2004 and was prescribed lisinopril.  Records prior to October 2004 appear incomplete as the August 2004 records are not included.  Despite this absence, the record reflects some elevated diastolic pressure readings prior to October 2004.  For example, blood pressure readings were recorded as being 132/100 in August 2002; 154/96 in October 2002; 150/108 and 120/90 in September 2004.  The August 2002 records noted in the plan that the Veteran should have blood pressure check x 3 days and chart.  The September 2004 record noting blood pressure of 150/108 noted a concern regarding high blood pressure, included an assessment of hypertension and indicated a prescription of lisinopril and hctz. Another September 2004 record noted the Veteran was seen for hypertension follow up as he was prescribed HZT and lisinopril a couple days prior and was noted to have a good response to medication.  The September 2004 record noting blood pressure of 120/90 indicated the Veteran was seen for blood pressure follow up and was already on lisinopril and included the assessment of increased blood pressure.  Records after October 2004 continually reflect the Veteran was diagnosed with hypertension and was taking medication.  The majority of blood pressure readings after this point do not appear elevated with the exception of readings of 130/98 and 158/107 in April 2008 coincident with a kidney stone.  

Resolving all doubt in favor of the Veteran, the Board therefore finds that the Veteran's symptoms more nearly approximate a history of elevated diastolic blood pressure readings that has since required continuous medication to control symptoms.  Accordingly, a 10 percent initial disability rating for hypertension under Diagnostic Code 7101 for the entire initial rating period is granted.  

A rating in excess of 10 percent is not warranted for any period because the evidence of record indicates that the Veteran's service-connected hypertension disorder is primarily manifested by diastolic pressure predominantly less than 100 and continuous use of medication.  The hypertension symptoms are clearly accounted for in the 10 percent rating pursuant to DC 7101.  For these reasons, a rating is excess of 10 percent is not met or more nearly approximated for any period on appeal.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected hypertension.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the service-connected hypertension reasonably describe and assess the disability level and symptomatology.  The criteria rate the disability based on blood pressure readings and the need for medication for control; thus, the demonstrated manifestations specifically associated with this Veteran's service-connected hypertension are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's hypertension, and referral for consideration of an extra-schedular evaluation is not warranted.

The Veteran has not alleged and the evidence does not suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Neither the Veteran nor the evidence of record raises the issue of unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

An initial 10 percent disability rating, and no higher, for hypertension is granted. 


REMAND

In a March 2011 statement the Veteran submitted a Form 21-4138 requesting the AOJ address several new claims.  This statement further reported "I also disagree with the denial of service connection for hearing loss.  I contention is that the 1991 audiogram illustrates short term hearing loss from working in high noise environments and that subsequent hearing tests taken after removal from high noise environments in 1998 and 1999 are more indicative of my pre-active duty hearing levels and should be used in establishing my base line for active duty."  

Although this was not on an official "Notice of Disagreement" form, the Board notes that this notice of disagreement was received prior to the effective date of the revised regulations regarding notices of disagreement. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  Furthermore, this statement was received within one year of the June 2010 rating decision.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the issue of service connection for bilateral hearing loss.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


